DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment and remarks of 25 November 2020 are entered.	
Claims 1-100 have been canceled. Claims 101-136 are pending. Claims 125-135 are withdrawn. Claims 101-124 and 136 are being examined on the merits.
The Election/restriction requirement remains in effect.
The rejection of claims 106 and 111 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 25 November 2020.
The rejection of claims 101-103, 105, 107-110, 112, and 116-123 for nonstatutory double patenting over the ‘231 patent is withdrawn in light of the Terminal Disclaimer filed 25 November 2020.
The rejection of claims 101, 103, 104, and 109-124 for nonstatutory double patenting over the ‘479 patent is withdrawn in light of the Terminal Disclaimer filed 25 November 2020.
	After consideration, new grounds of rejection are presented below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1. Claims 101, 103, 104, 106, 109, 110, 116-120, and 124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 11-14of U.S. Patent No. 10,711,051 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘051 patent claims overlapping heteromultimers reading upon the instant claims.
The ‘051 patent claims a heteromultimer containing a first transporter peptide comprising a segment of albumin, a second transporter peptide comprising a segment of albumin, the segmentation defined as “a precise internal splice of the original protein sequence which results in “segments” of the protein sequence that preferentially association as heteromultimers to form a quasi-protein”, which self-assembles to form a quasi-native structure (see e.g. claim 1). By this definition, segmentation can reasonably encompass deletion of zero residues. The heteromultimer can further comprise a cargo polypeptide in the first transporter polypeptide (see e.g. claim 1), anticipating claim 101.
With respect to claim 103, the deletion of zero residues by the claims of ‘051 overlaps with the instantly claimed range.

With respect to claim 106, one of ordinary skill in the art would expect the thermal stability to be similar to native albumin, i.e. within 20°C since the only alteration is segmentation of the albumin but with maintenance of a quasi-native structure.
With respect to claims 109 and 110, the ‘051 patent claims the segments as being from human albumin (see e.g. claim 5). The ‘051 patent also claims segments from different albumins (see e.g. claim 6).
With respect to claim 116, the ‘051 patent claims inclusion of a second cargo molecule (see e.g. claim 1). 
With respect to claim 117, one of ordinary skill in the art would expect the activity of the cargo polypeptide to be altered due to (1) fusion and (2) the fact that albumins are known to alter half-lives of cargo polypeptides. 
With respect to claim 118, the ‘051 patent claims the cargo being an antibody (see e.g. claims 11-13), which is a type of therapeutic agent.
With respect to claim 119, the ‘051 patent claims a first and second cargo polypeptide (see e.g. claim 1).
With respect to claim 120, the ‘051 patent claims an antigen binding construct in the form of an antibody (see e.g. claims 11-13).
With respect to claim 124, the ‘051 patent claims a composition including a carrier (see e.g. claim 14).

2. Claims 101-104, 107-116, 118-123, and 136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 6, 11-14, 16-19, 21, 22, and 27 of U.S. Patent No. 10,155,803 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘803 patent claims an overlapping nucleic acid that can express a heteromultimer.
The ‘803 patent claims a nucleic acid encoding a heteromultimer comprising a first transporter polypeptide comprising a segment of albumin and a cargo molecule and a second transporter polypeptide comprising a segment of albumin, where the segmentation is defined as “a precise internal splice of the original protein sequence which results in “segments” of the protein sequence that preferentially associate as heteromultimers to form a quasi-protein”, where the first and second transporters are different from each other and they self-assemble to form a quasi-native structure (see e.g. claim 1). The ‘803 patent contains a cargo polypeptide (see e.g. claim 1), which reads upon the claimed cargo molecule.
The difference between the ‘803 patent and the claimed invention is that ‘803 claims a nucleic acid encoding the heteromultimer rather than the polypeptide heteromultimer itself.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to express the heteromultimer from the nucleic acid as claimed in ‘803, since the ‘803 patent specifically claims the nucleic acid as encoding the polypeptide and it is generally obvious to express polypeptides from encoded nucleotide sequences. Further motivation comes from the ‘803 patent claims expression of the nucleic acid in mammalian or yeast cells (see e.g. claim 27). There would be a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 102, the ‘803 compound maintains a structure similar to native albumin, i.e. the interface between the two segments is already apolar, extensive, and interdigitate
With respect to claim 103, the splicing of ‘803 involving deletion of zero residues encompass the claimed limits.
With respect to claim 104, the segmentations as claimed by ‘803 (see e.g. claims 1, 8, 18, and 19) are such that the segmentation does not remove naturally occurring cysteines, i.e. one of ordinary skill in the art would expect the natural disulfides to still form.
With respect to claims 107 and 108, the ‘803 patent claims a linker including a GGGGS sequence (see e.g. claims 21 and 22).
With respect to claims 109 and 110, the ‘803 patent claims alloalbumins, human serum albumin, and different combinations of albumins (see e.g. claim 9). 
With respect to claim 111, the ‘479 patent claims albumins without any variation (see e.g. claims 11-14), i.e. 100% identity.
With respect to claim 112, as set forth above, the ‘803 patent claims combinations of various albumins, which are human.
With respect to claim 113, the ‘803 patent claims heteromultimers where the segmentation sites are to remove a loop (see e.g. claim 4), which reasonably overlaps with the claimed ranges.

With respect to claim 115, as set forth above the ‘803 patent claims the same combinations of segments of albumin in nucleic acid form (see e.g. claims 11-14).
With respect to claim 116, the ‘803 patent claims that the second polypeptide comprises a second cargo molecule (see e.g. claim 17).
With respect to claim 118, the ‘803 patent claims where the cargo molecule is an antibody and a toxin (see e.g. claims 16-19).
With respect to claim 119, the ‘803 patent claims a first and second cargo molecule (see e.g. claim 17).
With respect to claims 120 and 121, the ‘803 patent claims one of the cargo polypeptides being an antigen binding peptide (see e.g. claim 16), including binding to CD3, CD19, CD20, HER2, or HER3 (see e.g. claim 18).
With respect to claim 122, the ‘803 patent claims a first cargo polypeptide and a second toxin (see e.g. claim 17).
With respect to claim 123, the ‘803 patent claims the same target antigens (see e.g. claim 18).
With respect to claim 136, as set forth above the ‘803 patent claims overlapping nucleic acid sequences with 100% identity (see e.g. claims 11-14).

3. Claims 101, 103, 104, 106-112, and 116-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10 12, 13, and 15-17 of U.S. Patent No. 9,499,605 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘605 patent claims an overlapping heteromultimer.
The ‘605 patent claims a heteromultimer comprising a first transporter polypeptide comprising a segment of albumin and a cargo molecule and a second transporter polypeptide comprising a segment of albumin, where the segmentation is defined as “a precise internal splice of the original protein sequence which results in “segments” of the protein sequence that preferentially associate as heteromultimers to form a quasi-protein”, where the first and second transporters are different from each other and they self-assemble to form a quasi-native structure (see e.g. claim 1). The ‘605 patent contains a cargo polypeptide (see e.g. claim 1), which anticipates claim 101.
With respect to claim 103, the splicing of ‘605 involving deletion of zero residues encompass the claimed limits.
With respect to claim 104, the segmentations as claimed by ‘605 (see e.g. claims 4-5) are such that the segmentation does not remove naturally occurring cysteines, i.e. one of ordinary skill in the art would expect the natural disulfides to still form.
With respect to claim 106, one of ordinary skill in the art would expect the thermal stability to be similar to native albumin, i.e. within 20°C since the only alteration is segmentation of the albumin but with maintenance of a quasi-native structure.
With respect to claims 107 and 108, the ‘605 patent claims a linker including a GGGGS sequence (see e.g. claims 16 and 17).
With respect to claims 109 and 110, the ‘605 patent claims alloalbumins, human serum albumin, and different combinations of albumins (see e.g. claim 6-10). 

With respect to claim 112, as set forth above, the ‘605 patent claims combinations of various albumins, which are human.
With respect to claim 116, the ‘605 patent claims that the second polypeptide comprises a second cargo molecule (see e.g. claim 15).
With respect to claim 117, one of ordinary skill in the art would expect the activity of the cargo polypeptide to be altered due to (1) fusion and (2) the fact that albumins are known to alter half-lives of cargo polypeptides. 
With respect to claim 118, the ‘605 patent claims where the cargo molecule is an antigen binding polypeptide and a toxin (see e.g. claim 12).
With respect to claim 119, the ‘605 patent claims a first and second cargo molecule (see e.g. claim 15).
With respect to claims 120 and 121, the ‘605 patent claims one of the cargo polypeptides being an antigen binding peptide (see e.g. claim 11), including binding to CD3, CD19, CD20, HER2, or HER3 (see e.g. claim 13).
With respect to claim 122, the ‘605 patent claims a first cargo polypeptide and a second toxin (see e.g. claim 12).
With respect to claim 123, the ‘605 patent claims the same target antigens (see e.g. claim 113).
	
4. Claims 101, 103, 104, 106, 109-112, 117-120, and 124 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55-65 of copending Application No. 16/897,583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘583 application claims an overlapping heteromultimer.
The ‘583 application claims a heteromultimer comprising a first transporter polypeptide comprising a segment of albumin and a cargo molecule and a second transporter polypeptide comprising a segment of albumin, where the segmentation is defined as “a precise internal splice of the original protein sequence which results in “segments” of the protein sequence that preferentially associate as heteromultimers to form a quasi-protein”, where the first and second transporters are different from each other and they self-assemble to form a quasi-native structure (see e.g. claim 55). The ‘583 application contains a cargo polypeptide (see e.g. claim 55), which anticipates claim 101.
With respect to claim 103, the splicing of ‘583 involving deletion of zero residues encompass the claimed limits.
With respect to claim 104, the segmentations as claimed by ‘583 (see e.g. claim 55) are such that the segmentation does not remove naturally occurring cysteines, i.e. one of ordinary skill in the art would expect the natural disulfides to still form.
With respect to claim 106, one of ordinary skill in the art would expect the thermal stability to be similar to native albumin, i.e. within 20°C since the only alteration is segmentation of the albumin but with maintenance of a quasi-native structure.
With respect to claims 109 and 110, the ‘583 application claims alloalbumins, human serum albumin, and different combinations of albumins (see e.g. claims 57-61). 

With respect to claim 112, as set forth above, the ‘583 application claims combinations of various albumins, which are human (see e.g. claims 59 and 61).
With respect to claim 117, one of ordinary skill in the art would expect the activity of the cargo polypeptide to be altered due to (1) fusion and (2) the fact that albumins are known to alter half-lives of cargo polypeptides. 
With respect to claims 118-120, the ‘583 application claims antibodies as cargo (see e.g. claims 63 and 64).
With respect to claim 124, the ‘583 application claims pharmaceutical compositions with a carrier (see e.g. claim 65).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 105 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim is directed to a variant where at least one mutation is introduced into the first or second transporter polypeptides to introduce a cysteine that can form a disulfide with the other transporter polypeptide. Nothing from the prior art suggests or otherwise indicates that (1) an albumin should be segmented to produce first and secnd .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658